DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (United States Patent Application Publication No. US 2005/0082592 A1, hereinafter “Chang”).
In reference to claim 1, Chang discloses a device which meets the claim.  Figure 6 of Chang discloses a semiconductor device structure which comprises a first conductive layer (220) disposed over a substrate (110).  A first capacitor dielectric layer (236) comprising a first dielectric material (236) is disposed over the first conductive layer (220).  A second conductive layer (310) is over the first capacitor dielectric layer (236)/MOHAMMAD M HOQUE/                                     Examiner, Art Unit 2817                                                                                                                                                                   .  A second capacitor dielectric layer (250) comprising a second dielectric material (250) is disposed over the second conductive layer (310).  A third conductive layer (320) is over the second capacitor dielectric layer (250).  A first barrier layer (234) is disposed between an upper surface of the first conductive layer (220) and a lower surface of the first capacitor dielectric layer (236).

Claims 3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang and as further evidenced by Heideman et al. (United States Patent Application Publication No. US 2005/0152660 A1, hereinafter “Heideman”).
In reference to claim 3, Chang discloses that the first capacitor dielectric layer (236) is made of TEOS (p. 2, paragraph 16) while the second capacitor dielectric layer (250) is made of silicon nitride (p. 2, paragraph 18).  Chang does not explicitly state that that the first capacitor dielectric layer (236) made of TEOS (p. 2, paragraph 16) has a different type of mechanical stress than the second capacitor dielectric layer (250) made of silicon nitride.  However Heideman discloses that stoichiometric silicon nitride has a tensile stress while TEOS has a compressive stress (p. 3-4, paragraph 49).  Therefore Chang inherently meets the limitation that the first capacitor dielectric layer and the second capacitor dielectric layer have different types of mechanical stress.
In reference to claim 16, Chang discloses a method which meets the claim.  Figure 6 of Chang discloses a method for forming a semiconductor device structure which comprises forming a lower conductive layer (220) over a substrate (120).  A first capacitor dielectric layer (236) is formed over the lower conductive layer (220).  An intermediate conductive layer (310) is formed over the first capacitor dielectric layer (236).  A second capacitor dielectric layer (250) is formed over the intermediate conductive layer (310).  An upper conductive layer (320) is formed over the second capacitor dielectric layer (250).  Chang does not explicitly state that that the first capacitor dielectric layer (236) made of TEOS (p. 2, paragraph 16) has a different type of mechanical stress than the second capacitor dielectric layer (250) made of silicon nitride.  However Heideman discloses that stoichiometric silicon nitride has a tensile stress while TEOS has a compressive stress (p. 3-4, paragraph 49).  Therefore Chang inherently meets the limitation that the first capacitor dielectric layer and the second capacitor dielectric layer have different types of mechanical stress.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
In reference to claim 4, Chang does not disclose that the first capacitor dielectric layer (236) has a first width less than a second width of the first barrier layer (234).  Although Chang does not teach the exact relative widths as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the relative widths of the first capacitor dielectric layer and the first barrier layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Chang.
With regard to claim 8, Chang does not disclose that the first capacitor dielectric layer (236) has a first width less than a second width of the first conductive layer (220).  Although Chang does not teach the exact relative widths as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the relative widths of the first capacitor dielectric layer and the first conductive layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Chang.
In reference to claim 9, Chang does not disclose that the first capacitor dielectric layer (236) has a first width that is substantially equal to a second width of the second conductive layer (310).  Although Chang does not teach the exact relative widths as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the relative widths of the first capacitor dielectric layer and the second conductive layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Chang.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Chang.
In reference to claim 6, Chang discloses that the first capacitor dielectric layer (236) is made of TEOS or spin-on glass (p. 2, paragraph 16) while the second capacitor dielectric layer (250) is made of silicon nitride (p. 2, paragraph 18).  Chang does not state that that the first capacitor dielectric layer (236) is made of an oxide.  However Chang makes it clear that titanium dioxide and tantalum oxide are known capacitor dielectric materials (p. 2, paragraph 18).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use an oxide such as titanium dioxide or tantalum oxide as the material for the first capacitor dielectric layer (236).
In reference to claim 7, Chang discloses that the first capacitor dielectric layer (236) is made of TEOS or spin-on glass (p. 2, paragraph 16) while the second capacitor dielectric layer (250) is made of titanium dioxide or tantalum oxide (p. 2, paragraph 18).  Chang does not state that that the first capacitor dielectric layer (236) is made of a silicon nitride.  However Chang makes it clear that silicon nitride is a known capacitor dielectric material (p. 2, paragraph 18).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use silicon nitride as the material for the first capacitor dielectric layer (236).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Baniecki et al. (United States Patent Application Publication No. US 2006/0211212 A1, hereinafter “Baniecki”).
In reference to claim 10, Chang discloses a similar device.  Figure 6 of Chang discloses a semiconductor device structure which comprises a lower electrode (220) disposed over a substrate (110).  A first capacitor dielectric layer (236) comprising a first material (236) is disposed over the lower electrode (220).  An intermediate electrode (310) is over the first capacitor dielectric layer (236).  A second capacitor dielectric layer (250) comprising a second material (250) is disposed over the intermediate electrode (310).  There is an upper electrode (320) which has a lower surface over an upper surface of second capacitor dielectric layer (250).  An inter-level dielectric layer (412) is over the upper electrode (320).  Chang does not disclose a first protection layer which is disposed on the upper electrode (320) such that the inter-level dielectric layer (412) is laterally and vertically separated from the upper electrode (320) by the first protection layer.  However figure 2D of Baniecki discloses the use of a protection film (16) in order to protect a capacitor from harmful moisture (p. 3, paragraph 56) which can cause the capacitor dielectric to deteriorate (p. 1, paragraph 13).  In view of Baniecki, it would therefore be obvious to implement a protection film/layer that is disposed on the upper electrode (320) of the Chang device.  In the device of Chang constructed in view of Baniecki, there is a first protection layer which is disposed on the upper electrode (320) such that the inter-level dielectric layer (412) is laterally and vertically separated from the upper electrode (320) by the first protection layer.  
With regard to claim 11, Chang does not disclose that the lower electrode (220) has a width greater than the width of the first capacitor dielectric layer (236) such that it laterally extends past opposing outermost sidewalls of the first capacitor dielectric layer (236).  Although Chang does not teach the exact relative widths as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the relative widths of the lower electrode and the first capacitor dielectric layer is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Chang.
In reference to claim 12, the intermediate electrode (310) laterally extends past opposing outermost sidewalls of the second capacitor dielectric layer (250).

Allowable Subject Matter
Claims 2, 5, 13-15, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a semiconductor device structure with the suggested first, second, third conductive layers with intervening first and second capacitor dielectric layers and a barrier layer between the upper surface of the first conductive layer and the lower surface of the first capacitor dielectric layer in combination with the suggested temperature dependent capacitances of the first and second capacitor dielectric layers or the specific location of the second barrier layer as that described by the applicant in claims 2 and 5.  In the examiner’s opinion, it would also not be obvious to implement a semiconductor device structure with the suggested lower, intermediate, upper electrodes with intervening first and second capacitor dielectric layers, a protective layer, and an inter-level dielectric layer in combination with the specific location of the barrier layer as that described by the applicant in claim 13.  In the examiner’s opinion, it would also not be obvious to implement a method of forming a semiconductor device structure with the suggested lower, intermediate, upper conductive layers with intervening first and second capacitor dielectric layers, in combination with the specific mechanical stresses of the first and second capacitor dielectric layers and the specific masking step as that described by the applicant in claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        

/KEVIN QUINTO/Examiner, Art Unit 2817